Motion for writ of error coram nobis granted. Memorandum: Defendant contends that‘he was denied effective assistance of appellate counsel because appellate counsel failed to raise an issue on appeal that would have resulted in reversal, specifically, that trial counsel was ineffective in failing to move to dismiss specifically the first count of the indictment on the ground of insufficient evidence. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of December 22, 2005 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to perfect his appeal pursuant to 22 NYCRR part 1000 on or before November 27, 2007. Present— Hurlbutt, J.P., Gorski, Martoche and Green, JJ.